DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6, 10, 14, and 18, the claims are rejected as lacking adequate written descriptive support for the broad systems and method encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables.  Applicant fails to give any guidance of how and in what manner fused navigation parameters are calculated; how and what manner safety assessment information are determined such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention, not a single specific of a subroutine / algorithm has been adequately provided with disclosure of how the variables are defined, weighted, and combined to execute and produce the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.
Other claims are also rejected based on their dependency of the defected parent claim(s).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of what encompasses and is meant by the term “sensor properties”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 18, it recites the limitation “the fused navigation parameters in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claim(s).

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 112(a) and/or 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,379,344 discloses a method to assure integrity of integrated certified and non-certified sensors or systems comprises calculating a certified main solution filter within a first software thread in a certified partition; calculating certified sub-solution filters, and sub-sub-solution filters within the first software thread; calculating a non-certified main solution filter within a second software thread in a non-certified partition; if applicable, reusing the certified main solution filter as a non-certified sub-solution filter, and reusing the certified sub-solution filters, as non-certified sub-sub-solution filters; calculating non-certified sub-solution filters, and sub-sub-solution filters, within the second software thread; based on the certified filters, determining protection limits of the certified partition, and/or providing execution of fault detection and exclusion; based on the non-certified filters, determining protection limits of the non-certified partition, and/or providing execution of fault detection and exclusion; outputting certified solutions from the certified partition; and outputting non-certified solutions from the non-certified partition.
US 10,845,823 discloses a system and method that function to generate an updated vehicle state based on a previous vehicle state and a set of sensor measurements.  The previous vehicle state can be selected from a set of redundant prior vehicle state candidates.  The system and method can optionally detect and correct for sensor measurement faults or failures, prior to updating the vehicle state.
US 2018/0283871 discloses an integrity monitoring method for navigation systems with heterogeneous measurements.  Measurements from a plurality of different type navigation aiding sources are categorized by an information domain, an aiding class and an aiding section.  The information domain is a category of at least one of estimated states and measurements that represent a same physical category.  The aiding class is a category that uses a same physical method to acquire measurements.  The aiding section is a category of measurements from the same aiding source.  The measurements are organized into a plurality of measurement clusters based at least in part on measurement fault modes to be detected, measurement fault modes to be excluded, available computer resources and required performance.  An integrity monitoring algorithm is applied to the measurement clusters to determine an integrity solution for all defined integrity monitoring classes.
US 9,880,021 discloses systems and methods for attitude fault detection in an inertial measurement unit (IMU). In one embodiment, an avionics system comprises: an IMU configured to produce a calculated pitch solution, a calculated roll solution, or both; a monitor coupled to the IMU and configured to produce an estimated pitch solution, an estimated roll solution, or both; a comparator, wherein the comparator determines the difference between the calculated pitch solution and the estimated pitch solution, the difference between the calculated roll solution and the estimated roll solution, or both; and a display device communicatively coupled to the comparator; wherein the display device receives a warning message from the comparator when the difference between the calculated pitch solution and the estimated pitch solution is greater than a pitch threshold, or when the difference between the calculated roll solution and the estimated roll solution is greater than a roll threshold, or both.
US 2014/0013291 discloses a device for designing a sensor arrangement for an automated system, the device comprising a first input unit for receiving a specification of a plurality of sensor measurements to be carried out by the sensor arrangement, a second input unit for receiving a specification of a confidence region together with an associated confidence level for each of the specified sensor measurements, a third input unit for receiving a specification of a target confidence level for the automated system, and a configuration unit for configuring the plurality of sensor measurements and for configuring the combination of the sensor measurements in a manner to guarantee the target confidence level for the automated system.
DE 102021126731 discloses a system and method for detecting and addressing errors in vehicle location determination.  The present disclosure relates to a system and method for addressing a fault in a location determination system that includes monitoring a plurality of sensors of a driver assistance system in real time, each sensor generating a data stream.  The method further includes identifying a sensor having an anomalous data stream and calculating a primary fix and a back-up fix.  The primary fix calculation includes the anomalous data stream and the backup fix calculation does not include the anomalous data stream.  The method further includes taking an action when the error estimate of the backup location exceeds a threshold.
CN 112577526 discloses a confidence calculating method and system of multi-sensor fusion location, the method comprises: according to the data collected by each sensor on the vehicle end, judging the operation state of each sensor; using the fusion positioning algorithm to fuse the data collected by each sensor to obtain the final positioning result; judging the validity of the final positioning result; according to the operation state of each sensor and the validity of the final positioning result, calculating the fusion positioning confidence.  The invention calculates the function hand from the integrity of each sensor itself, combining the error stability of the fusion location in the calculation process, which can more comprehensively and intuitively embody the influence of each factor to the location result; the calculation process of the output confidence is objective and reasonable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646